OPINION OF THE COURT BY
JUDD, C.J.
The plaintiff obtained judgment against the defendant in the District Court of South Hilo, Hawaii, for $55.80 and costs. Defendant was employed as a day laborer by one J. R. Wilson at the wages of $6 per week. Wilson was summoned as a garnishee and admitted that he owed defendant $5. The court held the garnishee for that amount, and he took an appeal to this court on points of law claiming that as the statute as found on page 566 of the Civil Laws exempted sundry specific articles owned by a house-keeper having a family, from levy and execution, also a houselot not exceeding a quarter of an acre and a dwelling and other buildings thereon not exceeding the value of $250, no attachment by the garnishee process of the wages of such a house-keeper can be made unless the plaintiff shows that the value of the house-keeper’s property is over two hundred and fifty dollars.
We consider this contention unsound. Wages are not by *261the terms of the statute exempted from attachment, hence they are attachable. Appeal dismissed.
P. Neumann■ for plaintiff.
Q. F. Little for garnishee.